DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 recites the limitations "generating a target route" and “a target route on a map”.  There is insufficient antecedent basis for these limitations in the claim.  
Independent claim 13 recites the limitation "generate a target route".  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-12 and 14-17 are rejected under identical grounds due to similar recitations and/or dependency.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3a.	Claims 1, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 20160107687), and further in view of Geller (US 20180339708).
Regarding claims 1 and 13, as best understood, Yamaoka discloses a vehicle position correction system and method for correcting a target route (target path in vehicle running lane Rc,T0; Yamaoka at Fig. 2, 0043) of a host drive assisted vehicle (autonomous vehicle control via lane keeping assist and lane change assist along a calculated route; Yamaoka at abstract, 0005, 0028, 0043, 0076), comprising a controller that corrects the target route of the host vehicle during drive-assisted travel (driving support ECU 2 controls vehicle during lane keeping assist along a calculated path and lane changing assist along a path to the target destination, i.e. a position in the adjacent lane; Yamaoka at 0045, 0076), the vehicle position correction method comprising:
Generating a target route for the host vehicle to a destination from a current position of the host vehicle (continually recognizing from the current position the vehicle lane and setting a target route Rc which is equidistant from the adjacent lane markers; Yamaoka at 0029).
Detecting a lane boundary of a lane in which the host vehicle travels (via captured images; Yamaoka at 0053).
Comparing positional relationships between the lane boundary that was detected and a target route on a map (lane boundaries compared with target lateral position, e.g. center 
Correcting the target route with a movement amount in a lateral direction with respect to a driving directions of the host vehicle when the target route is a distance from the lane boundary (user intent for lane change inferred by lateral position with respect to the vehicle driving direction with respect to lane boundary, and the driver assistance will set the new target route laterally to the center of the target lane; Yamaoka at Fig. 2, 5, 0074-0078, 0081-0088).
It cannot be clearly ascertained from the disclosure of Yamaoka if the distance is within the prescribed distance as claimed.
Geller, in a similar invention in the same field of endeavor, teaches wherein the driver’s intent to change lanes is ascertained from the lateral distance between the vehicle and lane boundary is within a predefined threshold distance (Geller at 0050, 0051).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Yamaoka with the distance standard of Geller.  Doing so would more accurately distill user intent to change lanes.

Regarding claims 15 and 17, as best understood, Yamaoka discloses wherein the target route is generated based on GPS and road map information (Yamaoka at 0050).

3b.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yamaoka and Geller, as cited above, and further in view of Hatano (US 2017/0240186).

Hatano, in a similar invention in the same field of endeavor, teaches a vehicle drive control device configured to set an own vehicle target route as a function of the travel trajectory of a lead vehicle (Hatano at 0062-0063).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the preceding vehicle following control of Hatano.  Doing so would provide a further layer of safety in autonomy of lane keeping or lane changing control.

Potential Claim Objections
4.	Upon resolution of the above 35 U.S.C. 112 (b) issues, claims 2, 5, and 11 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 3, 4, 6-10, and 12 will be objected due to dependency on their respective claims.

Response to Arguments
5.	Applicant’s contention (see pages 8-9 filed 17 February 2021) with respect to the rejection of independent claims 1 and 13 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Applicant has contended that the combination of Yamaoka and Geller do not teach the amended portions of the independent claims, specifically the generating and correcting embodiments of said claims.  

When examining an application, personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
Further, with respect to the correcting embodiment, as best understood, when the controller of the vehicle interprets a desired lane change via positional relationship between the target route and lane boundary, the target route shall be corrected in a direction lateral to the traveling direction of the host vehicle (user intent for lane change inferred by lateral position with respect to the vehicle driving direction with respect to lane boundary, and the driver assistance will set the new target route laterally to the center of the target lane; Yamaoka at Fig. 2, 5, 0074-0078, 0081-0088).  Geller still explicitly provides for the deficiency of Yamaoka by providing a distance threshold, and the combination still renders obvious that which is claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        22 March 2021